[Cite as State v. Brown, 2020-Ohio-3568.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                  :       Hon. Patricia A. Delaney, J.
                                            :       Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
JEFFREY S. BROWN                            :       Case No. 2020 CA 0016
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2018 CR 0015




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 29, 2020




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

PAULA M. SAWYERS                                    JAMES A. ANZELMO
20 South Second Street                              446 Howland Drive
Fourth Floor                                        Gahanna, OH 43230
Newark, OH 43055
Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Jeffrey S. Brown, appeals the January 23, 2020

judgment entry of the Court of Common Pleas of Licking County, Ohio, denying his motion

to correct his sentence. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 15, 2018, appellant pled guilty to one count of aggravated

trafficking in drugs in violation of R.C. 2925.03, and one count of having weapons while

under disability in violation of R.C. 2923.13. By judgment entry filed same date, the trial

court sentenced appellant to two years on the trafficking count and three years on the

weapons count, to be served consecutively, plus an additional two years for committing

the offenses while on post-release control, also to be served consecutively, for a total

term of seven years in prison.

       {¶ 3} On March 6, 2019, appellant's convictions and sentence were affirmed on

appeal. State v. Brown, 5th Dist. Licking No. 18-CA-53, 2019-Ohio-1210.

       {¶ 4} On December 6, 2019, appellant filed in the trial court a motion to correct

his sentence, arguing the adult parole authority had already imposed two sanctions for

violating the terms of his post-release control, one for 150 days on January 12, 2016, and

one for 180 days on April 26, 2017. Appellant sought credit for having served those days.

By judgment entry filed January 23, 2020, the trial court denied the motion, finding the

two year sentence imposed for the post-release control violation was less than the

available amount remaining, and the issue was res judicata.

       {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
                                             I

         {¶ 6} "THE TRIAL COURT ERRED BY DENYING BROWN'S MOTION TO

CORRECT HIS SENTENCE."

         {¶ 7} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in relevant part: "The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form."

         {¶ 8} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 9} This appeal shall be considered in accordance with the aforementioned

rules.

                                             I

         {¶ 10} In his sole assignment of error, appellant claims the trial court erred in

denying his motion to correct his sentence. We disagree.

         {¶ 11} In his motion, appellant argued because he previously served 330 days

under two administratively imposed sanctions by the Adult Parole Authority, the two years

imposed by the trial court for committing the offenses while under post-release control

should have been reduced by said amount. Attached to his motion were two Sanction

Receipt and Prison Term Orders showing the two administrative sanctions.
       {¶ 12} During the sentencing hearing, the issue of the imposition of the post-

release control sanction was discussed between the trial court and defense counsel.

Defense counsel questioned the remaining time available, and appellant stated "I've done

two sanctions, two years out of a four-year sentence." June 15, 2018 T. at 22. Defense

counsel continued arguing the available amount, stating she wanted "to get the research

and see * * * how much time he has left * * * [b]ecause I just don't think he has two years

or I need to figure it out." T. at 24. The trial court noted appellant's "got more than two

years," and stated "I'm giving him two out of the four that he has, yeah." Id. Defense

counsel objected to the two year sanction and the consecutive nature of the sentences.

Id. at 23-24. At the conclusion of the hearing, defense counsel asked "for the purposes

of the PRC issue and the consecutive issue, will the Court appoint appellate counsel for

that?" T. at 25-26. The trial court agreed to do so. Id.

       {¶ 13} A motion to correct appellant's sentence with the two aforementioned prison

term orders was not filed after the sentencing hearing. Instead, appellant chose to file a

direct appeal, listing three assignments of error, the closest to challenging his sentence

was his argument that his plea was not knowing, intelligent, and voluntary because he

did not understand the consequences of his plea. State v. Brown, 5th Dist. Licking No.

18-CA-53, 2019-Ohio-1210. Appellant argued "the trial court did not indicate how much

prison time it could impose for a post-release control sanction and that he did not

understand the maximum sentence that he faced or the type of sanction he faced for

violating post-release control." Id. at ¶ 12. This court reviewed the plea hearing transcript

and found the trial court complied with Crim.R. 11 and "appellant was advised of the

consequences of his plea." Id. at 15-16. Appellant did not contest the imposition of the
two year post-release control sanction, even though it was an issue raised during the

sentencing hearing.

       {¶ 14} As found by the trial court in its January 23, 2020 judgment entry, appellant's

motion to correct his sentence was precluded by the doctrine of res judicata. In State v.

Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus, the

Supreme Court of Ohio held the following:



              Under the doctrine of res judicata, a final judgment of conviction bars

       the convicted defendant from raising and litigating in any proceeding, except

       an appeal from that judgment, any defense or any claimed lack of due

       process that was raised or could have been raised by the defendant at the

       trial which resulted in that judgment of conviction or on an appeal from that

       judgment.



       {¶ 15} In State v. O'Neal, 5th Dist. Muskingum No. CT2008-0051, 2009-Ohio-

2670, ¶ 15, this court found res judicata applied to the appellant's argument that the trial

court "miscalculated the remaining time to be served under the PRC imposition,

particularly as to a claimed 120-day administrative imposition." "We thus hold that res

judicata indeed applies to appellant's '60(B)' post-conviction motion to correct sentence,

as this mathematical issue could have been raised on direct appeal." Id. at ¶ 18.

       {¶ 16} As in O'Neal, appellant herein had the opportunity to raise the issue on

direct appeal, but chose not to do so.

       {¶ 17} Upon review, we find the trial court did not err in denying appellant's motion

to correct his sentence.
      {¶ 18} The sole assignment of error is denied.

      {¶ 19} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.




EEW/db